Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 1 of 22




                       Exhibit F
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 1 of 21
           Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 2 of 22


The Jalopy Journal
 z    GarageJournal.com
 z    The Forum
 z    The Alliance
 z    Store
 z    About Us

 z    Register
 z    Calendar

 z    Community
 z    Today's Posts
 z    Search
 z    FAQ


     Welcome to the The Garage Journal Board forums.

     You are currently viewing our boards as a guest which gives you limited access to view most discussions and access our other features. By joining our free
     community you will have access to post topics, communicate privately with other members (PM), respond to polls, upload content and access many other
     special features. Registration is fast, simple and absolutely free so please, join our community today!

     If you have any problems with the registration process or your account login, please contact contact us.


       The Garage Journal Board > The Garage > General Garage Discussion                                                    User Name   User Name      Remember Me?
          Sad Story...it's worth a minute to read though...                                                                 Password                  Log in




                                                                                                                             Thread Tools           Display Modes
       03-29-2011, 02:40 PM                                                                                                                                          #1
     bmwohio                             Sad Story...it's worth a minute to read though...
     Senior Member
                                     I copied and pasted this from another forum...pretty sad story:

                                     Quote:
                                     I am Christian Klorczyk's father
                                     Good Day,


                                     I feel that I must respond to this post for the sake of accuracy, the honor of my son and family name and also to attempt to save
                                     other lives.
     Join Date: Jul 2010
     Location: Columbus, OH
     Posts: 361
                                     Lynne and I are the parents of three sons, Frederick III, Christian, Parker and our "adopted sons", his twin brother Jordan,
                                     Dimitri and Dan - all "carguys".



                                     As stated in the article....



                                     "The 21-year-old died Friday after a BMW he was working on collapsed on him in the family garage. Fred Klorczyk said that
                                     a floor jack likely failed while his son (Christian) was under the car changing the oil."

                                     Jeff Johnson did a great job on the article on our son, brother and friend and I thank him for that. Jeff was a true gentleman
                                     who talked to us for hours in our darkest times to get an accurate depiction of our son and family. However, and unfortunately
                                     we do not have it on tape, nor is Jeff a "gearhead" and doesn't really understand jacks, jackstands and multiple layers of safety.
                                     I never said, nor is it accurate to say "that a floor jack likely failed..."

                                     Christian is an experienced mechanic who started working on cars and following Formula 1 when he was a small child. He and
                                     our whole family witnessed Ayrton "Magic" Senna die at Tamburello 15 years ago. Yes, Christian was only six at the time and
                                     he would wake all of us up at 6:30AM to watch the pre-race show in Italy on satellite.

                                     Christian is a true car guy as are his brothers and friends. My business is in the most safety conscious market in the world -
                                     nuclear boats, nuclear ships and nuclear power plants. That mentality is my life - has been since I was a kid engineer out of
                                     school. Ask any of my employees how I feel about safety. They have the right to stop any job and call me at anytime as no one
                                     is to ever get injured on our jobsites. This naturally carried over to my homelife. By the way, my father was a large machine
                                     mechanic by trade and a "gearhead" by avocation. No one would use the wrong tools - we have them all and all are of quality.
                                     No one in my garage or driveway would ever go under a car with only a jack of any kind holding it up. The jack elevates the
                                     car, jackstands support at proper points while working underneath and the jack is removed to improve accessibility. Period.
                                     Block the wheels if necessary. Emergency brake on. Car in gear. A lift would be better but we just were not at that point in our
                                     lives yet.




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 2 of 21
           Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 3 of 22


                           Christian had the right front tire off so that he could shine his double halogen lights on the work area and see clearly. He also
                           had that tire/wheel under the right front rotor as an extra measure of safety as is a habit of ours when possible. He had four ton
                           Craftsman jackstands in use. Two were just bought at Christmas when I sent him to buy a new jack since ours is getting to be
                           five years old. Hydraulic cylinders and seals degrade over time. He didn't buy the jack since he felt what Sears, etc., had were
                           junk so he bought more four ton stands but without safety pins. I did not realize there were redundant safety stands until... it
                           was too late.


                           Christian was using my father's creeper for the first time. He found the creeper when cleaning the garage over Christmas.
                           When he applied torque to the ratchet handle to break the plug loose, he experienced the law of physics of "equal and opposite
                           reaction". As the plug broke loose, the creeper did also in a direction opposite to the torque vector Christian applied. Some part
                           of Christian's body, some part of the creeper, the mallet beside him, something - we have no video, just supposition and
                           theory... tripped the right front jackstand lever inadvertantly from the underside and a ton of the BMW E46 3 series xi crushed
                           his chest and his right cheekbone. He never took, or could even attempt to take a second breath. Death was immediate and
                           painless. If I were beside him at the time this occurred I could have done nothing to save him. This has been verified by five
                           friends of mine who are doctors. I used the floorjack Christian used to elevate the car to get the car off of him. It was parallel
                           to the car just as he would place it when he removed it from the jackpoint. I had to engage the cylinder with clockwise rotation
                           which tells me Christian removed it per proper procedure. I had the jack underneath and car off him in seconds. Jackstands
                           were under before I crawled from under the valance while Lynne called 911. Lynne came under with me from the wheelwell
                           and had a pulse on his neck. She said he it was strong. I was doing chest compressions and trying to get a verbal response until
                           the EMTs got there. When I heard LIFESTAR waved off over the EMT radios I had a sick, sick feeling.


                           A critical factor, in my professional engineering opinion, is that the creeper raised his body 3.5" higher than it would have
                           been if he would have been working on the concrete as he was used to. It also raised his head 4.5" higher as there is a foam
                           pillow headrest. Both creeper caster wheels at the head position were sheared from the creeper. I can only wonder that if
                           Christian did not use the creeper would he have had the jackstands that high, would the energy at 9.8 m/sec squared have been
                           decreased to a minimum so that if the freak accident happened he would have been injured less, would the extra measure of the
                           tire under the rotor have saved his life without the extra creeper height, would he be alive today? Only God knows.


                           Christian is a fine, fine man who was known for his smile, intelligence, passion and willingness to help anyone at anytime...
                           just like all of his brothers and "adopted brothers". The five of them and myself were his pall bearers. He would have it no
                           other way. We were that close.


                           Also, to my fellow "carguys" and "gearheads", please learn from this tragedy. Scrap your cheapo jackstands... do your
                           research, find the best jackstands there are, use the secondary and tertiary safety factors, do not fall to the temptation of human
                           nature and operator error - use the extra safety factors! It may save your life, or maybe the life of you son. Had I would have
                           known such Christian would be with us today.


                           Lastly, if you want to drive fast please do not do it on the road. Racetracks are readily available for that adrenaline rush we all
                           crave. Track days with instructors are cheap and you are protected far more than


                           Godspeed Christian! May you be driving God's Veyron for him.


                           Please feel free to cut and past this article anywhere you think it may prove valuable to fellow "carguys". I pray that none of
                           you ever suffer such a tragedy. May God Bless you all.




                           Frederick J. Klorczyk, Jr.
                           Waterford, CT
                           fjk143@aol.com



    03-29-2011, 02:56 PM                                                                                                                                     #2
  Zrexxer                     Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           http://www.garagejournal.com/forum/showthread.php?t=96874
                           __________________
                           "It's bigger on the inside."




  Join Date: Jan 2007
  Location: Austin, TX
  Posts: 3,542




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 3 of 21
           Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 4 of 22


    03-29-2011, 02:58 PM                                                                                                                                        #3
  bmwohio                     Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           Sorry, missed that.




  Join Date: Jul 2010
  Location: Columbus, OH
  Posts: 361



    03-29-2011, 04:37 PM                                                                                                                                        #4
  ForceFed70                  Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           Man that is sad

                           So to make a long story short, he accidently knocked out the jackstand from under the car.




  Join Date: Apr 2010
  Location: BC, Canada
  Posts: 1,485



    03-29-2011, 05:04 PM                                                                                                                                        #5
  1redTA                      Re: Sad Story...it's worth a minute to read though...
  Member
                           That is truly unfortunate and I am sorry for your loss.
  Join Date: May 2006
  Posts: 60                I understand the need for using jack stands, wheel chocks and a proper jack but recently,I have stopped leaving the car in gear
                           while working on it. I reinstalled the battery on my 96TA 6spd and the purple wire received 12volts(due to being clocked
                           wrong, i guess) causing the car to lunge forward crumpling the jackstands and landing the hood on my forehead and nose.
                           Thankfully, i had run my kids out of the garage and I had only one thread in the sidepost and was able to remove it by hand.

                           I mean no disrespect, just sharing a life experience with others that could have ended my life



    03-29-2011, 05:05 PM                                                                                                                                        #6
  BirdRacer                   Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           Actually, the way I read it, it was a jackstand similar to the picture below, and he accidentally hit the lever to drop the stand.

                           I have some of those stands, and they scare me. I use the ones like the 2nd picture below almost exclusively. Not exactly like
                           that, but they have a pin all the way through. Something about those latches on the 1st type scare me.



  Join Date: Dec 2008
  Posts: 203




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 4 of 21
           Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 5 of 22




                              __________________
                              ------
                              Tony



    03-29-2011, 05:14 PM                                                                                                                                         #7
  EuroVt                         Re: Sad Story...it's worth a minute to read though...
  Senior Member
                              I have the lever style of stand. I don't understand how you can lift the handle with the weight of a car on it.?
                              __________________
                              The garage.

                              http://www.garagejournal.com/forum/showthread.php?t=86176



  Join Date: Nov 2010
  Location: Central Vermont
  Posts: 101



    03-29-2011, 05:18 PM                                                                                                                                         #8
  BirdRacer                      Re: Sad Story...it's worth a minute to read though...
  Senior Member
                                 Quote:
                                  Originally Posted by EuroVt
                                  I have the lever style of stand. I don't understand how you can lift the handle with the weight of a car on it.?

                              I don't either really. But that's how it reads. Of course they can't be 100% sure what happened. The thing may not have ever
                              latched good in the first place.
  Join Date: Dec 2008         __________________
  Posts: 203                  ------
                              Tony



    03-29-2011, 05:26 PM                                                                                                                                         #9
  Cryptic1911                    Re: Sad Story...it's worth a minute to read though...
  Senior Member
                              from what I read, these were "redundant" jack stands that don't pin locks, and must not be the type with the teeth on the upright
  Join Date: May 2008         so that when it has weight it cant be unlocked. The dumb thing is that his father taught him to put it on stands and take the jack
  Location: Willimantic, CT   out.. if the jack was left there like most people do, he would have lived. It was a sad circumstance, but easily avoidable. I
  Posts: 2,313                always have jackstands, a jack, and the wheel that I took off is under the car as well. Gravity is a bitch.



    03-29-2011, 05:41 PM                                                                                                                                     #10
  rickairmedic                   Re: Sad Story...it's worth a minute to read though...
  Senior Member
                              Truly a sad story . I also usually releive the pressure off of the jack and then jack it back up just enough to make contact but
                              not remove the weight from the stands.

                              Rick




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 5 of 21
           Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 6 of 22




  Join Date: May 2005
  Location: louisville ,Ky
  Posts: 4,175



    03-29-2011, 06:03 PM                                                                                                                                        #11
  Eagle Point                   Re: Sad Story...it's worth a minute to read though...
  Senior Member
                             I also leave the jack under it if not in the way but if I do move it out from under the car I always grab the bumper and give it
  Join Date: Sep 2010        the car a shake just to make sure. Even when I used a hoist at the dealership I always raised the car a foot or so and rocked the
  Location:                  car just to make sure. I have always used Snap-on (Lincoln) stands and if used properly it would be pretty hard to pop one
  Roseville,California       loose it it was properly set in the first place. Very sad story and it will make all of us be even more careful next time.
  Posts: 353



    03-29-2011, 06:38 PM                                                                                                                                        #12
  fjk143                        Re: Sad Story...it's worth a minute to read though...
  Junior Member
                                Quote:
  Join Date: Mar 2011
  Posts: 19                      Originally Posted by ForceFed70
                                 Man that is sad

                                 So to make a long story short, he accidently knocked out the jackstand from under the car.

                             To address several posts:

                             From Christian's father (me): The jack stand under the right front suspension was in the down position and upright when we
                             found him. It was NOT knocked from underneath the car. It also was one of our new Craftsman four ton stands. The second
                             new Craftsman four ton stand was under the left front suspension at an appropriate support point as the car was higher than
                             usual due to his using the creeper. The right tire/wheel assembly was under the right front rotor but not touching either the
                             rotor or backing plate. His chest was supporting the front of the car entirely. Somehow, someway the lever (which is lower to
                             the floor than the one shown in another post here) was released. Yes, he was also taught as were all of my sons and their
                             friends, to shake the car to be sure it was stable before going under. It may not have been fully engaged on the ratchet teeth. I
                             surely do not know and never will. Do you want to see how ratchet jackstand can drop with a load on it when triggered? Come
                             and visit as I have replicated it. Try it yourself. Try to measure the fall time. It is a nanosecond.

                             You pull the floor jack out after it is on stands and shake the car at the riskiest corner point to be sure the vehicle is static on
                             the jackstands. Having seen hydraulic jacks fail in my life we would never use one as a jackstand or even as a backup
                             jackstand. Sorry, we can debate it all you want, but I saw a hydraulic jack fail earlier in my life and that is why we would
                             never use one as even a backup. Hence the 4 four ton jackstands we owned so that a jack would never be used. Hell, I'd use
                             dunnage before a hydraulic jack if we did not have enough stands.


                             Someone on another forum found some high quality stands and jacks that we should all consider versus the Asian crap whose
                             manufacture is suspect. For what it is worth, SnapOn's jack and stands i looked at last night are also made in China. The
                             following appear to be the only American made, high end stands.



                             Condolences to you and your family.


                             We have jackstands at the shop from Gray Automotive Products, seriously beefy and rated to 20k pounds a piece. The only
                             country I can find on the is USA, and the height adjustment is via a large pin, attached to the stand with a chain. Might be
                             worth checking out.

                             Found a link for some pics and specs, we see to have the 10-TH.
                             http://www.grayusa.com/support_stand.asp


                             My response:

                             Thank you.

                             The info you just provided will save many lives if we act upon it. They look like a dedicated, serious company who makes
                             safety their only priority. I plan to call tomorrow and buy what meets my needs. I suspect quite a few others on L4P and other




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 6 of 21
           Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 7 of 22


                             forums will as well.

                             Dare I say, if I had known of Gray Products and had their jack and stands, Christian would be alive today. Dammit!!! I'm sooo
                             sorry Son .

                             On behalf of the board, my sons and fellow gearheads, I thank you. Their link will be distributed to my email list
                             instantaneously. You cannot put a price on life.

                             With all due respect and may you work safely...

                             Frederick Klorczyk, Jr.



    03-29-2011, 07:07 PM                                                                                                                                    #13
  JCQuick                       Re: Sad Story...it's worth a minute to read though...
  Senior Member
                             wow sad indeed. So sorry for your loss as a father of 3 sons not sure I'd be able to sit a type about such a loss.
                             I'm familier with gray products as the company I work does does lift work for large equipment Buses large trucks etc. I've seen
                             the gary stuff very nicely made.

                             To kind of add a smile here once i was swaping engines in my VW had the car on jack stands engine on floor jack. I procede to
                             get engine close to bell housing and realize that this engine does not have a deep sump on it and jack will not go any higher.
                             No problem just holler for my 2 boys back then around 7 & 8 years old. I'll hang lower engine stud in bell housing hold up 1/2
  Join Date: Nov 2008        the engine with 1 and and as boys lower jack just an inch slidle in short pice of 2x4
  Location: Apopka Fla.      Well they turned they jack handle to far jack goes all the way down as i start to holler at them they haul ass.
  Posts: 1,759               Needless to say I won't do that again



    03-29-2011, 07:07 PM                                                                                                                                    #14
  Roman G                       Re: Sad Story...it's worth a minute to read though...
  Senior Member
                                Quote:
                                 Originally Posted by EuroVt
                                 I have the lever style of stand. I don't understand how you can lift the handle with the weight of a car on it.?

                             You can't. There is no possiable way for that to happen.
                             This is a really tragic thing that happened to what sounds like a fine young man, but to say he inadvertently hit the lever is a
                             very false statement.
  Join Date: Jan 2011
  Location: Albany, Oregon   What likley happened was the fact that he only had one wheel in the air and car rolled.
                             No one will ever know what happened.
  Posts: 114
                             My prayers are with his family.

                             Roman



    03-29-2011, 07:18 PM                                                                                                                                    #15
  JCQuick                       Re: Sad Story...it's worth a minute to read though...
  Senior Member
                             Oh T-bird racer I'm with I have 6 of the sears 3 ton stands.(like the 1st pic) you can't move the lever whens its got weight on it
                             but those roll pins that connect the locking devise to the lever scares me as well not as much under my VW's but when I get the
                             wifes tahoe or my truck on them I do everything i can not to get under it




  Join Date: Nov 2008
  Location: Apopka Fla.
  Posts: 1,759



    03-29-2011, 07:22 PM                                                                                                                                    #16
  sbin                          Re: Sad Story...it's worth a minute to read though...
  Senior Member
                             Every fathers worst nightmare.
  Join Date: Mar 2011        Your family will be in my prayers.
  Posts: 179



    03-29-2011, 07:54 PM                                                                                                                                    #17




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 7 of 21
           Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 8 of 22


  edb                          Re: Sad Story...it's worth a minute to read though...
  Junior Member
                            very sad my prayers go out to his family
  Join Date: May 2009
  Posts: 6



    03-29-2011, 08:20 PM                                                                                                                                     #18
  str8axle55                   Re: Sad Story...it's worth a minute to read though...
  Senior Member
                            Very sad indeed, sorry for your loss. This is also how an older neighbor of mine was killer, when I was a kid. I was in the
                            driveway next door, I still remember the guy across the street running over to help dragging his floorjack. I have sons, and
                            can`t imagine your loss.




  Join Date: Oct 2010
  Location: Ma
  Posts: 354



    03-29-2011, 09:46 PM                                                                                                                                     #19
  holdover                     Re: Sad Story...it's worth a minute to read though...
  Senior Member
                            having lost a child to a drunk driver at 14 yrs old I know about the pain, time will soften it, but even after 30yrs it is there. I
  Join Date: Feb 2011       feel my daughter is in a better place, but I do so miss all the things that didn't happen. The loss of a child is the worse thing I
  Location: VA              know of and I know because of it, my son was not allowed to do many things for fear of him getting hurt.
  Posts: 460                I am not sure about the lever jack stands releasing, but I do know one thing I will be ordering a set of pin stands like the Gray
                            ones, just to be sure. I have two lifts but do a lot of work on the ground also



    03-29-2011, 10:10 PM                                                                                                                                     #20
  ct71rr                       Re: Sad Story...it's worth a minute to read though...
  Senior Member
                            I am very sorry for your loss. I am also going to look at purchasing two pairs of those gray stands. The ones I have now are
                            from Sears, as well.




  Join Date: May 2009
  Location: Massachusetts
  Posts: 285



    03-29-2011, 10:18 PM                                                                                                                                     #21
  Call me the Breeze           Re: Sad Story...it's worth a minute to read though...
  Senior Member
                            So sorry to hear about this. My thoughts and prayers are with the family and friends.

                            As far as jack stands are concerned, I have both styles, though the ones I have with the pin that goes through, were home made
                            from my father inlaw. They always worked fine , but lately I hardly ever use them. I use the ratchet style with teeth as they
                            seem safer. I was always afraid if the pins would shear, the same results as Christian would happen, especially being home
                            made. But then again they are probably better built than the ones they sell.

                            I went back and looked at the grays stands after posting this, basicly the same style as my home built ones, 40,000 pounds per
                            pair seem very safe, and they look like they are great. But that little thought still keeps going through my head about the pins
                            shearing.

                            Last edited by Call me the Breeze; 03-29-2011 at 10:24 PM.
  Join Date: Jul 2009
  Location: Ashville NY
  Posts: 1,382



    03-29-2011, 10:46 PM                                                                                                                                     #22




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 8 of 21
           Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 9 of 22


  bmwpower                    Re: Sad Story...it's worth a minute to read though...
  Super Moderator
                           Sorry to hear of your loss. In an effort to understand the equipment that was used, and to hopefully help others avoid such an
                           event, is this the 4 ton jack stand that was being used?

                           00950163000.jpg

                           It is quite possible that it was not engaged completely, as you have said, or maybe it was accidentally disengaged. I know that
                           when I used to use a creeper, you often don't realize how far you are off of the ground (banging my head comes to mind) when
                           compared to without a creeper. Maybe that played a part - I'm not sure. In any event, again, sorry for your loss.

  Join Date: Apr 2005      __________________
  Location: NJ             bmwcca 147895 | 99 m3 | 90 535i | 89 325is | 04 sienna le awd | 88 f250 4x4
  Posts: 12,404            my garage build | my wanted list




    03-30-2011, 01:23 AM                                                                                                                               #23
  Lhorn                       Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           Condolences. Losing a child is the worst thing there is. The anguish must be unbearable. I'm very sorry.
  Join Date: Sep 2008      Thank you for sharing your story to try to prevent this from happening to others.
  Posts: 953
                           I too have a set of those style jackstands. Not knowing anything more than anyone else here, I could only guess that the
                           mechanism was not fully engaged. Unless of course the piece that engages the teeth could have sheared off which would be
                           obvious after examining the stand. While I'll still use my stands, I already has concerns about them and made them my
                           backups. My other set had a big, fat pin holding them up.



    03-30-2011, 06:42 AM                                                                                                                               #24
  bw77                        Re: Sad Story...it's worth a minute to read though...
  Senior Member
                              Quote:
                               Originally Posted by fjk143

                               Someone on another forum found some high quality stands and jacks that we should all consider versus the Asian
                               crap whose manufacture is suspect. For what it is worth, SnapOn's jack and stands i looked at last night are also
                               made in China. The following appear to be the only American made, high end stands.

                           Gray is not the only USA manufacturer of jack stands.

  Join Date: Jul 2009      US Jack makes jack stands in the USA.
  Location: Upstate NY
  Posts: 628               http://www.usjack.com/catalog/Page%2010.pdf

                           Their 3-ton stands are rated at 3 tons per stand.
                           To release, you pull out and up and the handle.



    03-30-2011, 08:16 AM                                                                                                                               #25
  54FordPanel                 Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           So, the ratcheting stands can release even if they are under a load? I thought that wasn't possible?
                           __________________
                           "The Audacity Of Bull$#*%"




  Join Date: Aug 2009
  Location: Fort 54,
  Littleton, Co
  Posts: 3,672



    03-30-2011, 08:30 AM                                                                                                                               #26
  graffix000                  Re: Sad Story...it's worth a minute to read though...
  Senior Member




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 9 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 10 of 22


                               Quote:
                                Originally Posted by 54FordPanel
                                So, the ratcheting stands can release even if they are under a load? I thought that wasn't possible?

                            It isn't possible. Have you ever tried to do so? I have, and it is darn near impossible. I am guess that the stand was never
                            engaged properly and then just released due to the weight.

                            I do fail to understand the dad's logic on using a hydraulic jack as a back up. If it is not being used as a primary lifting device
  Join Date: Nov 2007       (what the stands are for), why wouldn't you put it under the car as a secondary means of support? I do, and trust it way more
  Location: Philly          than just using stands alone. It is a back up safety measure.
  Posts: 535
                            Having wheels under the rotors wouldn't do any good if you are on a creeper.



    03-30-2011, 08:32 AM                                                                                                                                     #27
  Jay H 237                    Re: Sad Story...it's worth a minute to read though...
  Senior Member
                               Quote:
                                Originally Posted by 54FordPanel
                                So, the ratcheting stands can release even if they are under a load? I thought that wasn't possible?

                            I have the Cman's like bmwpower posted a pic of. You still have to pick up on the stand to lower it, I don't see them letting go
                            during proper use. I have had them for years and have had cars supported while doing body work and they have never given
                            any indication of wanting to let go.
  Join Date: Apr 2005
  Location: Watertown, CT
  Posts: 1,466
                            The other thing that as I understand the story is that he had the wheel he took off under the rotor? That means it was under a
                            movable (collapsable....since the suspension would be fully extended being unloaded) suspension and not a more solid part of
                            the car. That front suspension would come down and compress lowering the car more on the layed out wheel. I have layed the
                            wheels taken off under a vehicle but they're placed under a frame rail, radiator support..............something that doesn't have
                            much "give".
                            __________________
                            Trying to find my father's 1973 Mustang Grande he bought brand new. 3F04F126773 last known registration and title was in
                            New Jersey, 1982.



    03-30-2011, 09:17 AM                                                                                                                                     #28
  tdkkart                      Re: Sad Story...it's worth a minute to read though...
  Senior Member
                            I don't think one incident warrants writing off all ratcheting jackstands.
                            I've owned and used ratcheting stands for 30 or more years and never had a failure of any kind. I have seen failures of many of
                            the other cheap pieces of crap out there.




  Join Date: Jun 2006
  Location: Eastern Iowa
  Posts: 4,314



    03-30-2011, 09:24 AM                                                                                                                                     #29
  slickgt1                     Re: Sad Story...it's worth a minute to read though...
  Senior Member
                            My condolences for your loss.
  Join Date: Oct 2010
  Posts: 1,109              I too agree with others. I am one paranoid person when it comes to going under a car.

                            I have tried to remove a car on the jack stand by pulling that lever. The amount of effort to get that tooth released is way
                            beyond anything you can accidentally do. You will probably break that lever before you actually manage to release it. The way
                            those teeth engage, you will need to be able to raise the car about 1/2" before you can clear the tooth. Notice how the stand
                            raises a bit before it disengages.

                            I would never place the wheel under a rotor. The suspension will compress, making the car go much lower than if the wheel
                            was already supported under the frame. Like Jay H 237 said, just my logic as well.

                            Why not place the jack as a backup? You are not using it anyway, it will at least slow the decent. If a jack or whatever is in the




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 10 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 11 of 22


                           way, I put it somewhere else, even if it isn't a jacking point. I figure, if the car falls, I don't give a shit if the jack goes through
                           the oil pan, better than the car going through me. It's only metal, I can replace it.

                           I also have 1" thick, 1'x1' wood plates. I like to stack them under the car, or on top of a wheel to get contact with that car. If it
                           falls, I ain't going far.

                           To the father. I recommend checking that jack stand if you were able to replicate the results. Maybe the teeth are not made
                           well. Sorry for your loss regardless.



    03-30-2011, 10:35 AM                                                                                                                                         #30
  Porcupine                   Re: Sad Story...it's worth a minute to read though...
  Member
                           I am also sorry for your loss.
  Join Date: Jan 2011
  Location: Canada         I guess it is easy to say "maybe he should have done this or that" after the fact, but the fact remains accidents do happen even
  Posts: 91                when you are trying to work as safe as possible.

                           Growing up my Dad always stressed using massive wood blocks in combination with a jack and jackstands, and putting the
                           tire/rim underneath the frame of the truck even though it was a pain to always have to walk around it. I know that after reading
                           this, I will take an extra few minutes, 5 to 10, to look at how I have my car lifted before I go underneath it.

                           Again, my sincere condolences.



    03-30-2011, 10:47 AM                                                                                                                                         #31
  Tman                        Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           Sorry to hear of the kids passing.
  Join Date: Jan 2006
  Location: Rapid City,    On the HAMB we have had threads with those cheap ratcheting stands breaking, the upper parts is usually poorly cast shit. I
  South Dakota             will never own one. I do not trust stands of ANY type. Solid wood blocking with a BIG footprint, spare wheel under the car in
  Posts: 407               a point to give you an escape, wheel chocks AND LEAVE THE DAMN JACK UNDER THE CAR LIGHTLY
                           ENGAUGED!!!!!!!!! That way if all else fails the jack is under the car, may give you a second? Otherwise may save you as a
                           guy recently whose wife found him under the car but it was so low she could not get the jack under it to save him............



    03-30-2011, 11:05 AM                                                                                                                                         #32
  skamp                       Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           Very sad story and should be a lesson for all of us. I am super paranoid when working under a car. I see many people take tons
  Join Date: Jul 2007      of mass for granted. I recently completed a supercharger install that required a lot of time under the car. I used 4 6,000 lbs jack
  Location: Cypress, TX    stands (with pins), 2 jacks for side to side stability and ramps under the back wheels. Even with all this I was still not fully
  Posts: 348               comfortable. One other important point is to review the recommending lifting and jackstand points that the factory service
                           manual calls out.




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 11 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 12 of 22




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 12 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 13 of 22




                          Steve

                          Last edited by skamp; 03-30-2011 at 11:09 AM.



   03-30-2011, 11:38
                                                                                                                                                           #33
  AM
  tdkkart               Re: Sad Story...it's worth a minute to read though...
  Senior Member
                        Quote:




  Join Date: Jun 2006
  Location: Eastern
  Iowa
  Posts: 4,314




                         Originally Posted by skamp
                         Very sad story and should be a lesson for all of us. I am super paranoid when working under a car. I see many people take
                         tons of mass for granted. I recently completed a supercharger install that required a lot of time under the car. I used 4 6,000
                         lbs jack stands (with pins), 2 jacks for side to side stability and ramps under the back wheels. Even with all this I was still
                         not fully comfortable. One other important point is to review the recommending lifting and jackstand points that the factory
                         service manual calls out.




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 13 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 14 of 22




                          As hard as you tried,I don't like your setup.
                          A couple of the welds on those stands are pretty scary looking, and the stands are way too close together for my preferences.



    03-30-2011, 11:48 AM                                                                                                                                         #34
  bmwpower                         Re: Sad Story...it's worth a minute to read though...
  Super Moderator
                                ^^ I would tend to agree, but I am not a Corvette expert. Those may be the proper jacking points.

                                I would feel more comfortable with those pins pushed in a little farther, though. Granted shear on a pin like that is likely
                                impossible with that much weight, but I could see the end of a pin slipping into the center of the unit. Especially if you're
                                rocking the load around some.

                                A 6000lb. jack stand is tested to well over that much weight. They are given those ratings for a reason. I think the welds look
                                ok, certainly not pretty.
                                __________________
  Join Date: Apr 2005           bmwcca 147895 | 99 m3 | 90 535i | 89 325is | 04 sienna le awd | 88 f250 4x4
  Location: NJ                  my garage build | my wanted list
  Posts: 12,404




    03-30-2011, 12:06 PM                                                                                                                                         #35
  skamp                            Re: Sad Story...it's worth a minute to read though...
  Senior Member
                                   Quote:
  Join Date: Jul 2007
  Location: Cypress, TX             Originally Posted by bmwpower
  Posts: 348                        ^^ I would tend to agree, but I am not a Corvette expert. Those may be the proper jacking points.

                                    I would feel more comfortable with those pins pushed in a little farther, though. Granted shear on a pin like that is
                                    likely impossible with that much weight, but I could see the end of a pin slipping into the center of the unit. Especially
                                    if you're rocking the load around some.

                                    A 6000lb. jack stand is tested to well over that much weight. They are given those ratings for a reason. I think the
                                    welds look ok, certainly not pretty.

                                Yea, the front ones are close but are the factory points for stands. The car weighs 3200 lbs so lots of headroom here.

                                Steve




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 14 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 15 of 22



    03-30-2011, 12:42 PM                                                                                                                                    #36
  Jack90210                   Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           Mr. Klorczyk, thank you for taking the time to share, and to respond. As the father of a young son, it's especially difficult for
                           me to read such stories. However, the lessons learned may very well save multiple lives in the future.

                           You and your family will be in my thoughts.
                           __________________
  Join Date: Nov 2009        Quote:
  Location: VA, USA            Originally Posted by kwhitelaw
  Posts: 282                   interesting....good read.
                               now let's get back to blaming china and harbor freight for everything..




    03-30-2011, 06:53 PM                                                                                                                                    #37
  fjk143                      Re: Sad Story...it's worth a minute to read though...
  Junior Member
                              Quote:
  Join Date: Mar 2011
  Posts: 19                    Originally Posted by bmwpower
                               Sorry to hear of your loss. In an effort to understand the equipment that was used, and to hopefully help others avoid
                               such an event, is this the 4 ton jack stand that was being used?

                               Attachment 107416

                               It is quite possible that it was not engaged completely, as you have said, or maybe it was accidentally disengaged. I
                               know that when I used to use a creeper, you often don't realize how far you are off of the ground (banging my head
                               comes to mind) when compared to without a creeper. Maybe that played a part - I'm not sure. In any event, again,
                               sorry for your loss.

                           Thank you kind sir. Yes, I will post pics tomorrow. Somethings I found today as I further investigate this and actually put the
                           wheel back on the car after 2.5 weeks on stands is that the Craftsman jackstands are rated at 4 ton capacity when used as a
                           "pair" even though 4 TON is boldly cast on each support. The label just above the lever clearly states such. And you should
                           look at the welds (or lack thereof) while you are at it. They damn near look like spotwelds. He just bought them on 1/1/11.

                           He may have tripped the lever, it may not have been fully engaged, he may have kicked it when breaking the plug - once
                           again, only God can know. However, the stand was not extended or fallen over when I got to him. All I know is he used what
                           he/we "thought" were the safest tools available and likely the thought of the uselessness of the wheel/tire under the rotor
                           should an event occur while on the elevated did not cross his mind. It may not have crossed mine or anyone else's. Once again,
                           armchair quarterbacking is very easy to do. FYI, the jack shown tripped for me today with 250 pounds of weight on it.

                           Also, it is apparent that you should have knowledge of the tools you plan to use. He did not use the creeper before to the best
                           of my knowledge.

                           The Gray Company gets my vote for quality equipment with their pin design and sturdy bases and ratings. I did not have the
                           chance to call them today and just used the BMW OEM jack to get the wheel on and the stands out. Once I got the car high
                           enough to put the wheel on I knocked the stands out with a 2X4. NFW was I going under. As the event was considered a
                           "crime scene" as he was alone, untimely and unexplainable the police took my jack to evaluate even tough it was not under the
                           car during the event and have not returned it or the report yet.

                           Frederick Klorczyk, Jr.
                           fjk143@aol.com

                           Be safe my friends and may God Bless You.



    03-30-2011, 06:57 PM                                                                                                                                    #38
  fjk143                      Re: Sad Story...it's worth a minute to read though...
  Junior Member
                              Quote:
  Join Date: Mar 2011
  Posts: 19                    Originally Posted by bmwpower
                               ^^ I would tend to agree, but I am not a Corvette expert. Those may be the proper jacking points.

                               I would feel more comfortable with those pins pushed in a little farther, though. Granted shear on a pin like that is
                               likely impossible with that much weight, but I could see the end of a pin slipping into the center of the unit. Especially
                               if you're rocking the load around some.

                               A 6000lb. jack stand is tested to well over that much weight. They are given those ratings for a reason. I think the
                               welds look ok, certainly not pretty.

                           What is the sampling inspection plan for a jackstand? All, one in 100, one in a thousand, one in a million? Counterfeit




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 15 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 16 of 22


                           fasteners have been an issue since we the Chinese infiltrated our market.

                           Also, as per my previous post, are the stands rated each or per pair?

                           What is the make of those stands?

                           Frederick Klorczyk, Jr.
                           fjk143@aol.com



    03-30-2011, 07:04 PM                                                                                                                                 #39
  bmwpower                    Re: Sad Story...it's worth a minute to read though...
  Super Moderator
                              Quote:
                               Originally Posted by fjk143
                               What is the sampling inspection plan for a jackstand? All, one in 100, one in a thousand, one in a million? Counterfeit
                               fasteners have been an issue since we the Chinese infiltrated our market.

                               Also, as per my previous post, are the stands rated each or per pair?

                               What is the make of those stands?
  Join Date: Apr 2005
  Location: NJ                 Frederick Klorczyk, Jr.
  Posts: 12,404                fjk143@aol.com


                           I'm not an expert on ratings. Maybe SteveD can comment? Those are either the AC Hydraulic stands or the Easco knockoffs. If
                           there is anyone has knowledge in that style stand, it would be Steve.

                           My understand was always that an x ton rating was per stand.
                           __________________
                           bmwcca 147895 | 99 m3 | 90 535i | 89 325is | 04 sienna le awd | 88 f250 4x4
                           my garage build | my wanted list



    03-30-2011, 08:51 PM                                                                                                                                 #40
  54FordPanel                 Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           I terribly sorry for your loss, Mr Klorczyk.
                           __________________
                           "The Audacity Of Bull$#*%"




  Join Date: Aug 2009
  Location: Fort 54,
  Littleton, Co
  Posts: 3,672



    03-30-2011, 10:48 PM                                                                                                                                 #41
  jeff13m                     Re: Sad Story...it's worth a minute to read though...
  Junior Member
                           Mr. Klorczyk, my deepest condolences to you and your family. Thank you for taking the time to share your story.
  Join Date: Jan 2011
  Posts: 4



    03-30-2011, 11:22 PM                                                                                                                                 #42
  ishiboo                     Re: Sad Story...it's worth a minute to read though...
  Senior Member
                              Quote:
  Join Date: Oct 2010
  Location: Oshkosh, WI        Originally Posted by fjk143
  Posts: 2,588                 Frederick

                           Frederick,




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 16 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 17 of 22


                              Thank you very much for coming here and posting, and of course my condolences to you and your family. It means so much
                              more for your son's memory to provide this information, as painful as it is, to save others and their loved ones from the same
                              fate.



    03-31-2011, 07:55 AM                                                                                                                                       #43
  skamp                          Re: Sad Story...it's worth a minute to read though...
  Senior Member
                                 Quote:
  Join Date: Jul 2007
  Location: Cypress, TX           Originally Posted by bmwpower
  Posts: 348                      I'm not an expert on ratings. Maybe SteveD can comment? Those are either the AC Hydraulic stands or the Easco
                                  knockoffs. If there is anyone has knowledge in that style stand, it would be Steve.

                                  My understand was always that an x ton rating was per stand.

                              The ones I have are Esco flat top stands which are the AC knockoff's. The AC ones were 6600 lbs per stand. The ones I have
                              are 6000 lbs per stand. I orginally wanted the AC's but were no longer being produced.

                              Steve



    03-31-2011, 12:43 PM                                                                                                                                       #44
  idoine in toronto              Re: Sad Story...it's worth a minute to read though...
  Senior Member
                                 Quote:
                                  Originally Posted by fjk143
                                  What is the sampling inspection plan for a jackstand? All, one in 100, one in a thousand, one in a million? Counterfeit
                                  fasteners have been an issue since we the Chinese infiltrated our market.

                                  Also, as per my previous post, are the stands rated each or per pair?

                                  What is the make of those stands?
  Join Date: Mar 2005
  Location: Toronto Ontario       Frederick Klorczyk, Jr.
  Canada                          fjk143@aol.com
  Posts: 138
                              Sorry to hear of your loss. I can't imagine your suffering.

                              It does seem strange that the load rating is per pair and not per stand. I went to the Craftsman site and looked up the stands in
                              question and one of the customer reviews of the stands made the following comment:

                              "missleading labeling January 22, 2009

                              Watchout....theses stands are rated as a pair...NOT individually. Even though it has 4 tons forged into the top of the stand
                              there is a small sticker stating that the 4 ton rating only applies if you are using 2 stands at the same time. I have to say that
                              the stands are well made and should do a good job."

                              Are jack stand load ratings typically per pair or per stand?

                              I have Torin 3 ton "double" locking stands from Costco which are similar to the C-mans, but they have an additional locking
                              pin. Of course they are made in China and the instruction sheet does not mention if the rating is for the pair or each.



    03-31-2011, 01:20 PM                                                                                                                                       #45
  fjk143                         Re: Sad Story...it's worth a minute to read though...
  Junior Member
                              Misadvertising? Not implying this was a factor in Christian's accident. Definitely stating this is CRAP! Where is our
  Join Date: Mar 2011         government protecting us from this type of BS. In my state the attorney general sues someone everyday to get his face on TV
  Posts: 19                   over the dumbest stuff. What about about this which could cost a life.
                                Attached Images
                                   CraftsmanLabel.jpg (73.6 KB, 63 views)




    03-31-2011, 01:28 PM                                                                                                                                       #46
  cashishift                     Re: Sad Story...it's worth a minute to read though...
  Senior Member
                              I called Gray today about a price quote on their stands..
  Join Date: Sep 2008




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 17 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 18 of 22


  Location: Omaha, NE      Not cheap @ $327 a pair for the pair of 7-TH's.... but no price can be put on life.
  Posts: 810




    03-31-2011, 02:28 PM                                                                                                                                     #47
  fjk143                      Re: Sad Story...it's worth a minute to read though...
  Junior Member
                              Quote:
  Join Date: Mar 2011
  Posts: 19                     Originally Posted by idoine in toronto
                                Sorry to hear of your loss. I can't imagine your suffering.

                                It does seem strange that the load rating is per pair and not per stand. I went to the Craftsman site and looked up the
                                stands in question and one of the customer reviews of the stands made the following comment:

                                "missleading labeling January 22, 2009

                                Watchout....these stands are rated as a pair...NOT individually. Even though it has 4 tons forged into the top of the
                                stand there is a small sticker stating that the 4 ton rating only applies if you are using 2 stands at the same time. I
                                have to say that the stands are well made and should do a good job."

                                Are jack stand load ratings typically per pair or per stand?

                                I have Torin 3 ton "double" locking stands from Costco which are similar to the C-mans, but they have an additional
                                locking pin. Of course they are made in China and the instruction sheet does not mention if the rating is for the pair or
                                each.

                           A very close friend of mine keeps his Legends cars in a racing shop that has the "double" locking stands from Torin. His
                           honesty was that that they use the pins 50% of the time - probably a maximum as well. Human performance.

                           That is why I liked the Grays. Without their robust pins, they can't work at all. I examined all the pawls and ratchet teeth on
                           our "4 Ton Craftsman jackstands". I did not visually detect any abnormalities, nor would it lead me to do further inspection
                           with more advanced methods than VT. Plus I am no longer sure which stand it was that was involved as the
                           EMT/police/fireman changed the placements when they threw Lynne and I out of the garage.

                           Whatever method(s) you use, please realize that I am posting all of this to raise your awareness as best I can and it is
                           comforting that if the loss of Christian can save one life, then he did not die in vain.

                           As far as "IMPOSSIBLE". Take a look at Japan and the earthqauke / tsunami which also was "IMPOSSIBLE". I trust
                           "IMPOSSIBLE" has killed many people since the beginning of time.

                           fjk, jr



    03-31-2011, 02:30 PM                                                                                                                                     #48
  fjk143                      Re: Sad Story...it's worth a minute to read though...
  Junior Member
                              Quote:
  Join Date: Mar 2011
  Posts: 19                     Originally Posted by cashishift
                                I called Gray today about a price quote on their stands..

                                Not cheap @ $327 a pair for the pair of 7-TH's.... but no price can be put on life.

                           Precisely.

                           fjk, jr



    03-31-2011, 02:34 PM                                                                                                                                     #49
  bw77                        Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           I would say that all jack stands are rated per pair unless otherwise stated.

                           I know of 2 companies that rate their jack stand capacity per each stand.
                           Those are US Jack and Norco.

                           http://www.norcoind.com/norco/products/model/81004C.html
                           http://www.hyjacks.com/stands1.htm

                           http://www.usjack.com/catalog/Page%2010.pdf

  Join Date: Jul 2009      Last edited by bw77; 03-31-2011 at 02:41 PM.




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 18 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 19 of 22


  Location: Upstate NY
  Posts: 628



    03-31-2011, 05:22 PM                                                                                                                                     #50
  fjk143                      Re: Sad Story...it's worth a minute to read though...
  Junior Member
                              Quote:
  Join Date: Mar 2011
  Posts: 19                     Originally Posted by bw77
                                I would say that all jack stands are rated per pair unless otherwise stated.

                                I know of 2 companies that rate their jack stand capacity per each stand.
                                Those are US Jack and Norco.

                                http://www.norcoind.com/norco/products/model/81004C.html
                                http://www.hyjacks.com/stands1.htm

                                http://www.usjack.com/catalog/Page%2010.pdf

                           This, I believe, is a learning experience for a lot of people. I, as an engineer, would have said/said that the rating is per stand.
                           Especially with the rating cast in the extension.

                           That is exactly why two minds are always better than one and experience from those in the business on a full time basis is so
                           valuable.

                           Thanks for you post.

                           fjk, jr



    03-31-2011, 07:03 PM                                                                                                                                     #51
  Motown 454                  Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           My heart goes out to you and your family for this terrible loss. I will keep all of you in my prayers.
                           __________________
                           Wayne
                           69 SS/RS 454 sbc Viper 6 spd Fab 9 4 link G bar w/coilovers.
                           http://www.lateral-g.net/forums/showthread.php4?t=17217




  Join Date: Sep 2008
  Posts: 1,147



    04-09-2011, 01:23 AM                                                                                                                                     #52
  kgorman                     Re: Sad Story...it's worth a minute to read though...
  Member
                           Sad story, but good to learn from. Our Gray stands showed up today. Wow they are beefy. Previously we had the exact same
  Join Date: Nov 2006      craftsman stands. 1 stand broke where it would no longer hold extended. Way too scary.
  Location: Dublin CA
  Posts: 61



    04-09-2011, 02:09 PM                                                                                                                                     #53
  fjk143                      Re: Sad Story...it's worth a minute to read though...
  Junior Member
                           http://www.stackstands.com/
  Join Date: Mar 2011
  Posts: 19                MADE IN USA

                           3,500 POUND RATING EACH (STEEL)

                           NO MOVING PARTS

                           REDUCES HUMAN ERROR

                           LARGE BASE AREA




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 19 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 20 of 22


                           SUITABLE FOR USE IN GRAVEL PIT AREAS

                           http://www.laneautomotive.com/

                           fjk, jr.
                           Edit/Delete Message



    04-09-2011, 02:11 PM                                                                                                                                 #54
  fjk143                       Re: Sad Story...it's worth a minute to read though...
  Junior Member
                           Found that someone used this:officejackstand2.jpg
  Join Date: Mar 2011
  Posts: 19



    04-09-2011, 03:02 PM                                                                                                                                 #55
  ZRX61                        Re: Sad Story...it's worth a minute to read though...
  Senior Member
                               Quote:
                                Originally Posted by tdkkart
                                As hard as you tried,I don't like your setup.
                                A couple of the welds on those stands are pretty scary looking, and the stands are way too close together for my
                                preferences.

                           A couple? They ALL look a bit amature
                           __________________

  Join Date: Aug 2006
  Location: AeroSpace
  Valley, SoCal            Tool Afflictionardo
  Posts: 10,043
                           I'd rather have an "airplane guy" work on my keyboard than have a "keyboard guy" work on my airplane.



    04-10-2011, 12:36 PM                                                                                                                                 #56
  fjk143                       Re: Sad Story...it's worth a minute to read though...
  Junior Member
                           Thank you all from me, my wife, my sons and all of my carguys who I share all of this with.
  Join Date: Mar 2011
  Posts: 19                Great site here guys. Shows that multiple heads and experiences are better than one. It has proven there is no one correct
                           answer in my opinion and the variables are many. We have all take shortcuts in life in one way or another. Let's hope we all
                           give those a second thought.

                           Thanks for welcoming us and I hope we do some good with this.

                           We had my oldest son's 23rd birthday party in New York City last night. Just not the same anymore.

                           If you do anything in life relative to Christian and this incident, increase your safety awareness everywhere. Not just under the
                           car, but on the road and everything else you do.

                           Almost a month has gone by and I STILL do not have a police report or medical examiner's report, thus, I do not have the pics
                           I need to confirm some thoughts in my mind. Things happened so fast, what did I see, what did I do, etc.

                           One unfortunate thing is that it was too late for this strong young man to be an organ donor.

                           fjk, jr.

                           Last edited by fjk143; 04-10-2011 at 03:19 PM.



    04-10-2011, 06:28 PM                                                                                                                                 #57
  fjk143                       A calculation from another forum
  Junior Member
                           M3UOND M3UOND
  Join Date: Mar 2011
  Posts: 19                I Am Teh Edumacator.

                           Originally Posted by tomscat1 View Post

                           With the car's weight (let's say 3000 lbs) on the jackstands, how much force is required to hit the handle at such an angle and




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 20 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 21 of 22


                           cause it to go up 3/4"?

                           Any mechanical engineers here want to take a stab at it? The jack release handle is 4.5" long.

                           Let's say you have only put the front of the car on jackstands, with the rear wheels on the floor, car in gear, parking brake
                           engaged, rear wheels chocked.

                           Let's guesstimate those stands would then be holding up 1500 pounds of weight (it would actually be slightly less).

                           Each stand is responsible for roughly 750 pounds, which is 341kg.

                           Work = Force x distance; Force=Mass x Acceleration

                           Work= (341 x 9.8) x .019m

                           Work would therefore be 63.64 Joules to lift the car 3/4 of one inch. That is the same work required to lift a 20kg dumbbell
                           about a foot.

                           The leverage equation is force1 x distance1 = force2 x distance2

                           It's a little dicey to guestimate how long the catch on the jack is; I'll guess half an inch, since most catches seem to be that or
                           shorter.

                           3342N x .0127 = A x .1143

                           A=371N of force would be necessary to move the car.

                           If the catch is only 1/4 of one inch, then it would require 185N.

                           To compare with lifting a barbell, 185N is the force required to hold up an 18.8Kg barbell, which is 41 pounds.

                           I don't know about you guys, but I don't find it very hard to curl a 41 lb barbell. Therefore, comparatively speaking, it wouldn't
                           be THAT hard to trip this catch.

                           By the way, I teach philosophy to juniors in high school, so you might want to check my math.
                           __________________



    04-10-2011, 09:37 PM                                                                                                                                       #58
  SPDMETL                     Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           My Condolences, Sir. I personally have witnessed a jackstand collapse in vocational school (30ish yrs ago). It was a 74
                           Charger sitting on 4 stands, and it had had several pulls with a frame machine that day. The owner was in the class working on
                           it and under it... the right front stand collapsed one minute after he had crawled out to get a tool. I still want to fix cars but don't
                           like laying under them any more.
                           __________________
                           THE POWER OF STUBBORN !



  Join Date: Oct 2010
  Posts: 198



    04-11-2011, 12:06 AM                                                                                                                                       #59
  kenfath                     Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           Here's another jack stand story. I'm a retired railroad worker. We used stands to support railcars when they were in the shops
  Join Date: Oct 2006      for repair. The car would be jacked then placed on a stand so the truck could be rolled out from under the car. The stands that
  Location: Upland, CA     were used at that time were probably built in the company shops from used steam locomotive boiler tubes (flues). These stands
  Posts: 266               were well built and had withstood the test of time.

                           On a Friday afternoon ('things' always went wrong on Friday afternoons) about 20 years ago a loaded covered hopper car was
                           being repaired and one end was on stands with the truck out from under the car. One of the stands collapsed and the car turned
                           over. Fortunately no one was around the car when it turned over. By Monday these stands were all scrapped at all locations.
                           My involvement was to transfer the load and we even had that done by midnight.

                           My condolences to the victims family. Always keep in mind vehicles on jacks or stands pose dangers and it is very important
                           you keep all these dangers in mind and never let your guard down!



    04-11-2011, 06:13 PM                                                                                                                                       #60
  browntown                   Re: Sad Story...it's worth a minute to read though...
  Senior Member
                           I don't want to detract from the worthy conversation here




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
Sad Story...it's worth a minute to read though... - The Garage Journal Board Page 21 of 21
          Case 3:13-cv-00257-JAM Document 322-6 Filed 11/20/18 Page 22 of 22


                                 I've had a car on four jackstands, and in a controlled environment removed one of the jackstands and the car didn't move, tip,
                                 or roll. It stayed in the air with the remaining 3 jackstands. I'n fact, when I jack up my e30, if for some reason one of the stands
                                 is a different height than the one on the other side, the car will hover over the other stand and wont roll. Might be different
                                 with heavier vehicles. I'd have to think that jackstands are more effective when the car is level on at least 4. Having just one
                                 axle in the air or one corner must put a lot of diagonal force on the stand, making it more likely for them to slip or roll. I'm no
       Join Date: Feb 2010       physicist though.
       Location: Salem, OR
       Posts: 501                I'm digging those stack stands though, I might have to put those on the birthday list.
                                 __________________
                                 My snap-on wish list and other wtb | Project log



         04-11-2011, 09:06 PM                                                                                                                                    #61
       jeffj78                        Re: Sad Story...it's worth a minute to read though...
       Senior Member
                                 I'm so sorry for your loss. I couldn't even imagine that happening.
       Join Date: Sep 2007
       Location: Illinois        Regarding the jacks - I'm still puzzled as to how it would disengage unless it wasn't engaged in the first place. I have 3-ton and
       Posts: 103                6-ton versions like the model being discussed and I also have some 12-ton truck stands from Torin. With weight on them, there
                                 is no way to flip the lever unless you use a pry bar to pop the lever (and you have to use some excessive force). If you look
                                 closely, the inner part of the lever is "cam-like" and not just round. The post has to come upwards to flip the lever, it goes
                                 down to engage the lever and lock.




                                                                 « Previous Thread | Next Thread »

       Posting Rules
       You may not post new threads
       You may not post replies
       You may not post attachments
       You may not edit your posts

       BB code is On
       Smilies are On
       [IMG] code is On
       HTML code is On
                                                                                                                           Forum Jump
       Forum Rules                                                                                                             General Garage Discussion          Go



                                                         All times are GMT -5. The time now is 07:34 PM.




   z    RSS | RSS 2.0
   z    Sponsor The Garage Journal | Contact Us | News
   z    The Garage Journal | The Gear Journal | DOGFIGHT Magazine | The Ford Barn

Copyright © 1995-2008 Atomic Industry: Steal our stuff, we'll kick your teeth in. Terms Of Service. Privacy Policy.

Powered by vBulletin Copyright © 2000-2009 Jelsoft Enterprises Limited.




file:///K:/F&M%20-%20Files/Shinn%20Fu%20Company%20of%20America%2014816/K... 11/5/2013
